Citation Nr: 0100778	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-19 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether the noncompensable disability evaluation assigned for 
irritable bowel syndrome was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active service from May 1944 to May 1946 and 
from December 1946 to December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision which 
granted the veteran's claim for service connection for 
irritable bowel syndrome and assigned a noncompensable 
disability evaluation, effective from November 19, 1997.


FINDING OF FACT

The veteran, shortly after the effective date of the grant of 
service connection, is shown to have experienced episodes of 
bowel disturbance with some abdominal distress; these 
episodes are intermittent and the disability picture is one 
of moderate impairment.


CONCLUSION OF LAW

A 10 percent disability evaluation for irritable bowel 
syndrome is proper.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § Part 4, Code 7319 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has questioned the propriety of the 
noncompensable disability evaluation assigned for irritable 
bowel syndrome.  The Board notes that the veteran's 
representative has requested that the veteran be scheduled 
for an examination.  It is, however, the Board's judgment 
that the veteran's claim of entitlement to a compensable 
rating for his service-connected irritable bowel syndrome may 
be fairly decided on the evidence of record as it concerns 
the symptomatology of the disability, as reported by the 
veteran, from the November 1997 effective date.  The evidence 
of record is in the Board's judgment adequate for rating 
purposes.  We are satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Factual Background

The veteran's claim for service connection for irritable 
bowel syndrome was received on November 19, 1997.  In an 
October 1997 statement submitted with the veteran's claim, 
R.S., M.D. related that the veteran had been a patient of his 
for several years with complaints of gastritis and possible 
irritable bowel syndrome.  Additional private medical records 
showed that the veteran experienced mild lower abdominal 
tenderness to firm palpation in September 1997, that he 
complained in January 1998 of approximately one month of 
epigastric burning sensation and a six week history of 
diarrhea alternating with two to three days of constipation, 
and that in March 1998 he related experiencing intermittent 
diarrhea.

At the time of a March 1998 Department of Veterans Affairs 
(VA) examination of the veteran, he reported having symptoms 
of occasional bloating and distention as well as alternating 
constipation and diarrhea.   He indicated that he had tried 
to improve the fiber in his diet and he had noticed some 
improvement of the symptoms.  He also had some lactose 
intolerance and tried to avoid dairy products.  On 
examination, the abdomen was nontender.  The impression 
included a history suggestive of irritable bowel syndrome as 
well as mild gastroesophageal reflux disease.

Another evaluation of the veteran was conducted by the VA in 
October 1998.  VA patient treatment records dated in 
September 1998 had indicated that the veteran's complaints 
included a burning in the stomach, constipation and having 
soft bowel movements.  In the history given the veteran at 
the time of the examination, it was noted that the veteran 
reported no pain, just occasional gas.  He related that he 
would be constipated for one or two days and then had a day 
of loose stools.  It was noted that he did not use laxatives 
or extra bulk.

On examination of the veteran's abdomen, the bowel sounds 
were active and normal with no masses or tenderness.  The 
assessment included irritable bowel syndrome with minimal 
symptoms and laboratory tests normal.  The examiner noted 
that the condition was apparently not severe enough for the 
veteran to be taking any type of extra fiber.

Additional VA outpatient treatment records reflect that the 
veteran complained of dyspepsia in March 1999.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2000) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all the evidence of record pertaining 
to the history of the veteran's service-connected irritable 
bowel syndrome.  The Board has identified nothing in this 
historical record which suggests that the current evidence of 
record is not adequate to fairly determine the rating to be 
assigned for this disability.  Moreover, the Board has 
concluded that this case presents no evidentiary 
considerations which would warrant an exposition of any 
remote clinical history and findings pertaining to this 
disability.

The veteran is seeking a compensable disability evaluation 
for the period beginning November 19, 1997, the date that the 
grant of service connection for irritable bowel syndrome 
became effective.  The United States Court of Appeals for 
Veterans Claims, in Fenderson v. West, 12 Vet. App. 119 
(1999), concluded that the rule from Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), "Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance", is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-- a practice known as "staged" 
ratings.

The veteran's service-connected irritable bowel syndrome is 
currently rated as noncompensably disabling under the general 
rating formula for irritable colon syndrome.  Under the 
Rating Schedule, a noncompensable rating is warranted for 
mild irritable colon syndrome manifested by disturbances of 
bowel function with occasional episodes of abdominal 
distress.  A 10 percent disability evaluation is warranted 
where the condition is manifested by frequent episodes of 
bowel disturbance with abdominal distress.  Severe irritable 
colon syndrome manifested by diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress warrants a 30 percent rating.  38 C.F.R. 
§ 4.114, Diagnostic Code 7319.

The Board finds that the evidence of record does establish a 
level of disability relative to the veteran's irritable bowel 
syndrome sufficient to warrant a disability evaluation of 10 
percent for the period from November 19, 1997.  In this case, 
the available evidence shows that the veteran's symptoms have 
intermittently included some diarrhea, constipation and 
abdominal distress.

While the physician who conducted the October 1998 
examination described the symptoms as minimal with no extra 
fiber required, only seven months earlier the veteran had 
reported symptoms of occasional bloating and distention as 
well as alternating constipation and diarrhea and that he had 
tried to improve the fiber in his diet.  Moreover, only the 
previous month the veteran was seen for a burning in the 
stomach, constipation and having soft bowel movements.

With application of the provisions of 38 C.F.R. § 4.7 and 
resolving all reasonable doubt as to the degree of the 
disability in the veteran's favor, the Board finds that the 
disability picture presented by the veteran's irritable bowel 
syndrome for the period in question, from the effective date 
of the grant, meets the criteria for a disability evaluation 
of 10 percent as of November 19, 1997.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2000).  The Board finds in this case the 
disability picture is not so exceptional or unusual so as to 
warrant an evaluation on an extraschedular basis.  The Board 
finds that the veteran has not contended nor has it been 
shown that the disability has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b)(1) (2000).


ORDER

A 10 percent disability evaluation for irritable bowel 
syndrome is proper.  The appeal is allowed, subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

